DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 04/22/2020, is acknowledged.

3.  Claims 23-29 are pending.

4.  Applicant’s election without traverse of Group II, claims 26-28 directed to a method of detecting the presence of quantity of integrin β8 in a biological sample with antibodies specifically bound to β8, filed on 01/04/2022, is acknowledged.   
 
5.  Claims 23-25 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 26-28 are under examination as they read on a method of detecting the presence of quantity of integrin β8 in a biological sample with antibodies specifically bound to β8.

7.  Applicant’s IDS, filed 02/14/2020 and 02/09/2022, is acknowledged. 

8.  This application is filed as CON of the 15/949,367 application and thus there is no prohibition on NSDP  because this case was not filed under 121.  MPEP 804.01 states that:

“the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications."

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.   Claims 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10597455 in view of 20130064837 (IDS#4). 

The `445 patent claims isolated nucleic acids encoding an antibody that specifically binds to human integrin β8 and inhibits adhesion of latency associated peptide (LAP) to αvβ8.  The nucleic acid encode the claimed antibodies recited in the instant claim 26.

The reference teachings differ from the claimed invention only in the recitation that of detecting the presence or quantity of the integrin β8 in a biological sample in claim 26.

However, `837 publication teaches and claims anti-β8 antibodies that  inhibit release of active, mature TGFβ peptide, but do not significantly inhibit adhesion of latent TGFβ to αvβ8 on a αvβ8-expressing cell, nucleic acid encoding the antibody, vectors  and  host cells.  The `837 publication teaches and claims methods of determining the presence of integrin β8 in a biological sample comprising contacting the biological sample with an anti-β8 antibody attached to a detectable label to form a labeled antibody; and detecting the presence of the labeled antibody, thereby determining the presence of integrin β8 (claims 1-21), wherein the label is fluorescent dyes [0033], [0043], [0047] [0086], [0087].   

Those of skill in the art would have had reason to use the anti-β8 antibodies taught in the `445 patent in the methods of determining the presence of integrin β8 in a biological sample taught by the `837 publication because like the anti-β8 antibodies taught by the `837 publication the anti-β8 antibody of the 445 patent specifically binds β8. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

"Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 16, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644